Atjlisi, J.
Appeal by the claimant from a decision of the Workmen’s Compensation Board which found claimant did not sustain an accidental injury and disallowed the claim. Claimant, a physician, alleged that on April 11,1962, she had a violent argument with an insubordinate nurse which caused her myocardial infarction and subsequent disability. The nurse disputed the happenings and the board found that the incident alleged “ did not involve emotional strain or tension greater than the countless differences and irritations to which all workers are occasionally subjected”. There is substantial evidence in the record to support the board’s determination and since it is a purely factual question the board’s determination is final. Claimant’s other contentions on this appeal are equally without merit. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.